Title: To John Adams from Samuel Cooper, 25 July 1780
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston July 25th 1780
     
     I have but a Moment to write by the Mars, a Vessel belonging to this State, the Voyage having been kept secret upon political Accounts.
     I congratulate you on the Arrival of the Fleet from Brest at Newport, commanded by the Chevalier de Ternay, after a Passage of about 10 Weeks: not a single Vessel of the whole Fleet missing.
     You will hear before this reaches you of the Loss of Charlestown, in which Genl. Lincoln and his whole Army were made Prisoners of War, and four Continental Frigates taken. The Place it is said was well-defended: but the Enemy having Command of the Sea Coasts, and received repeated Reinforcements from N. York, and the Difficulty we found in sending Aid, occasioned it’s Surrender on the 12th of May. I cannot, however, forbear to regret that more was not done, and earlier, for the Preservation of so important a Place.
     This Loss, the late Irruption from New York on the Jerseys, and the Arrival of the Marquis Fayette who apprized us of the Armament coming from Brest, have awakened us. We have done not a little to reinforce the Army. This State has voted 5000 men for 6 Months, and 5000 Militia for 3 Months. Great Part of this Force has already join’d or is near the Army. Tho the Term is so short in which they are to serve it is at a vast Expence the Men are raised. The People, however bear their Burdens, from an Attachment to our great Cause. I am sorry that after all our Experience we still raise Men for such short Periods—But Sic se Res habent.
     The Descent upon the Jerseys was accompanied with the usual, or even greater Examples of Barbarity and Rage. Springfield was laid in Ashes: many Women abused, and the Wife of a Clergyman who had distinguished himself in the Cause of his Country, cruelly murdered. The Enemy were well opposed, and obliged at last to retire precipi­tately by Genl. Green with an handful of Troops and the neighboring Militia. Their Loss in killed and wounded amounts we are told to 900.
     In the Midst of our Joy at the Arrival of the Fleet from France, and of our Exertions for the Campaign we received two days ago an Account that a British Fleet is off Newport, supposed to be Graves join’d with Arbuthnot. They are said to be 16 Sail or upwards; 8 of which are of the Line: The French have but 7 of the Line and few Frigates. We expect a second Division from Brest, and ardently wish for their safe Arrival; For if we have not a naval Superiority on these Coasts, I expect little from this Campaign, and that Britain will hold New York, Charlestown, and other important Ports in Spite of all the Efforts we can make.
     This will be delivered to you by my Nephew Mr. Richard Cooper, in the Naval Service of his Country, and a young officer in Capt. Sampson’s Ship. I long to hear from you and my dear Boys, and how they improve. Col. Johonnot was in Hopes to have embarqued for France before now, but could not arrange his Affairs for that Purpose early enough. He hopes however soon to find an opportunity of seeing you and his Son. We are both under the greatest obligations to you for your kind Care of our Boy, who I hope behaves well. His Father sent a Remittance to you, he tells me, by the last Opportunity. The Alliance is not yet arrived—nor the Letters and Accounts you mentioned to me; nor have I, or Col. Johonnot received a single Line by the Fleet. A few days ago a Pacquet from you was left at my House, directed to Mrs. Adams. I was not in Town, but Mrs. Cooper without the Loss of a Moment, went with it to Braintree, and delivered it to your Lady, who is well, and endures your Absence in the most important Service of your Country, with a noble Fortitude.
     Pray remember me to the Honb. Mr. Dana and all Friends. My most affectionate Regards attend the young Gentlemen your Sons.
     With every Sentiment of Respect and Affection, I am Your’s in every Sense
     
      Samuel Cooper
     
    